UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-7096


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

          v.

RAPHAEL MENDEZ,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:91-hc-00350-BR)


Submitted:   October 2, 2012                 Decided:   October 25, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se.    David T. Huband, BUREAU OF
PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raphael     Mendez    appeals    the   district       court’s   order

finding that he continues to meet the criteria for commitment

pursuant   to   18   U.S.C.   § 4246   (2006).       We   have    reviewed   the

record and find no reversible error.              Accordingly, we affirm.

We   dispense   with   oral     argument   because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2